Citation Nr: 1418944	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-31 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for laceration scars to the left axilla and abdomen.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1961 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

The laceration scars to the left axilla and abdomen were the result of the Veteran's willful misconduct.


CONCLUSION OF LAW

The criteria for service connection for laceration scars to the left axilla and abdomen have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1 (n), 3.301(a), 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 




Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2007.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).  The Veteran has been informed of the criteria for service connection and a further request for the same information is superfluous. 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, and VA records.

The RO attempted to obtain additional records from the Navy Judge Advocate General pertaining to a line of duty determination and any investigation report of the Veteran's injuries sustained in December 1963.  However, such attempts were unsuccessful.  The RO issued a formal finding of the unavailability of the records, and notified the Veteran in a letter in June 2013.

VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  However, as, in this case, the evidence of record is sufficent to decide the claim, a VA medical examination or medical opinion is not necessary.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.





For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

Evidence

The Veteran seeks service connection for laceration scars to the left axilla and abdomen.  He asserts that the scars were sustained in the line of duty and not a result of willful misconduct. 

The service treatment records show that in December 1963 the Veteran was hospitalized for 2 days after he had been attacked with a sharp instrument while intoxicated and in a fight.  The injuries were described as lacerations of the left axilla and the left mid-abdomen.

In March 1964, in an endorsement letter to the Chief of the Naval Bureau of Medicine and Surgery, a Judge Advocate General officer referred to the pertinent facts and legal principles in an earlier endorsement letter and expressed the opinion that the Veteran's injuries sustained in December 1963 were incurred not in the line of duty and were the result of the Veteran's misconduct. 




The report of the investigation and pertinent facts referred to by the Judge Advocate General are not in the record.

In several statements in support of his claim, the Veteran stated that he was walking to his barracks when he and other Marines were attacked, unprovoked, by another group of Marines.  During the fight, he was stabbed in the abdomen with a bayonet.

In June 2010, in an Administrative Decision, the RO concluded that the Veteran's injuries were due to his own misconduct and therefore not in the line of duty. 

Analysis

The Veteran is competent to report the circumstances under which his current disability was incurred.  

The determination of whether the injuries were the result of willful misconduct requires an investigation by the Veteran's unit command.  While the Veteran's statements are evidence, the finding of willful misconduct lies with the Veteran's command, not the Veteran.

While the actual investigation report is not in the record, the record contains a Judge Advocate General's endorsement letter, dated March 1964, in which a Judge Advocate General officer referred to the pertinent facts and legal principles in an earlier endorsement letter and expressed the opinion that the Veteran's injuries sustained in December 1963 were incurred not in the line of duty and were the result of the Veteran's misconduct.  This evidence is persuasive evidence that opposes rather than supports the Veteran's assertions.

A service department finding that an injury occurred "in line of duty" will be binding on the Department of Veterans Affairs, but a finding that the injury was "not in the line duty" is not.  38 C.F.R. § 3.1(m).  



Although the opinion of the Judge Advocate officer is not binding it is afforded substantially more probative value than the Veteran's statements.  Accordingly, the Board finds that the Veteran's laceration scars to the left axilla and abdomen were incurred as a result of his own willful misconduct and cannot be service connected.

As the preponderance of the evidence is against the claim for laceration scars to the left axilla and abdomen, there is no doubt to be resolved and service connection is not warranted.
 

ORDER

Service connection for laceration scars to the left axilla and abdomen is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


